FILED
                            NOT FOR PUBLICATION                            DEC 27 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T O F AP PE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50190

               Plaintiff - Appellee,             D.C. No. 3:10-cr-07008-GT

  v.
                                                 MEMORANDUM *
JULIO ISRAEL CARDENAS-PORRAS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                    Gordon Thompson, District Judge, Presiding

                           Submitted December 14, 2010 **


Before:        GOODWIN, WALLACE, and W. FLETCHER, Circuit Judges.

       Julio Israel Cardenas-Porras appeals from the 15-month sentence imposed

upon revocation of supervised release. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Cardenas-Porras contends that the district court procedurally erred at

sentencing by: 1) treating the guidelines as presumptively reasonable; 2) failing to

consider all of the 18 U.S.C. § 3553(a) sentencing factors; and 3) failing to

adequately explain the sentence or address his mitigation arguments.

Cardenas-Porras further contends that the resulting sentence is substantively

unreasonable. The record reflects that the district court did not procedurally err,

and that, in light of the totality of the circumstances, the sentence is substantively

reasonable. See United States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en

banc).

         AFFIRMED.




                                            2                                     10-50190